746 So. 2d 492 (1999)
Clemente ISAZA, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-2327.
District Court of Appeal of Florida, Third District.
November 3, 1999.
*493 Clemente Isaza, in proper person.
Robert A. Butterworth, Attorney General, for appellee.
Before JORGENSON, GREEN and SHEVIN, JJ.
PER CURIAM.
We reverse the order denying defendant's motion for post-conviction relief solely on the ground that defendant's plea was involuntary based on misadvice of counsel regarding the amount of time defendant would serve on the sentence imposed. See Rensoli v. State, 718 So. 2d 1278 (Fla. 3d DCA 1998). As the record does not conclusively refute defendant's claim, this cause is remanded for an evidentiary hearing pursuant to State v. Leroux, 689 So. 2d 235 (Fla.1996).
Reversed and remanded.